DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/24/2021, which has been entered and made of record. Claims 1, 10-14, 17-19 have been amended. Claims 8, 16, 20, 22 are cancelled. Claims 1-4, 6-7, 10-15, 17-19, 21 are pending in the application.

Allowable Subject Matter
Claims 1-4, 6-7, 10-15, 17-19, 21 (renumbered as 1-16) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, the claim has been amended to incorporate the limitations of claim 8 and 22 which were objected in the office action sent on 4/28/2021 for containing allowable subject matter.
Independent claims 14 and 19 are also considered allowable for having similar allowable subject matter as in 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NURUN N FLORA/Primary Examiner, Art Unit 2619